Citation Nr: 1755797	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-08 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person, or by reason of being permanently housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980, June 1982 to May 1983, June 1984 to December 1989, and February 1993 to May 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  The Veteran expressly waived initial RO consideration of evidence submitted at the hearing.  38 C.F.R. § 20.1304(c) (2017).


FINDING OF FACT

The Veteran's PTSD renders him in need of the aid and attendance of another person.


CONCLUSION OF LAW

The criteria for SMC based on the need for aid and attendance due to PTSD have been met.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that SMC for aid and attendance is warranted as he has exacerbations of PTSD symptoms related to his ostomy care and needs.  He asserts that he becomes disoriented and confused when discussing his special dietary needs or medication instructions.  He is unable to perform ostomy care, including routine and emergency care, or maintain hygiene without assistance from his wife, who acts as his caregiver.  He is unable to travel outside of the home without his wife due to his emergent needs.  See April 2013 Notice of Disagreement, February 2014 VA Form 9, April 2015 Statement in Support of Claim, and May 2017 Board Hearing Transcript.  In a February 2014 statement, the Veteran's wife also reported that she must accompany the Veteran on all trips outside of the home as she cares for his ostomy needs on a preventive, routine, and emergent basis.  She explained that the responsibilities associated with ostomy care increase his anxiety and render him unable to cope with the stress of performing the necessary self-care.  See also May 2017 Board Hearing Transcript. 

SMC is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).

The following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a).

A January 2014 opinion by the Veteran's VA mental health nurse practitioner states that the Veteran's PTSD symptoms exacerbate when he attempts to manage his ostomy care and results in the Veteran's wife providing total care for these needs.  The nurse practitioner further explained that the Veteran's wife assists him in bathing and hygiene, managing medications and traveling outside the home due to the unpredictable needs for ostomy care and resultant PTSD symptom exacerbations.  

In February 2014, the Veteran submitted a January 2014 Aid and Attendance/Housebound Form completed by his primary care physician.  On that form, the physician reported that the Veteran's diagnoses consisted of his service-connected PTSD and nonservice-connected conditions that included coronary artery disease, cholelithiasis, and necrotic bowel status-post colectomy and colostomy.  She further stated, however, that the disability that restricted his activities and functions is severe PTSD accompanied with complex ostomy care.  The physician reported that the Veteran is unable to prepare his own meals.  She also reported that he needs assistance in bathing and tending to other hygiene needs, because he becomes disoriented and confused regarding ostomy care requirements.  She also explained that his PTSD symptoms are heightened when the Veteran is visually or manually confronted with ostomy care.  The physician also stated that in the absence of the home care provided by his wife the Veteran would require nursing home care.  The Veteran also requires medication management, as he is easily confused due to his PTSD symptoms and would either refuse medication or take incorrect dosages.  

In April 2015, the Veteran's wife submitted a statement in which she reported that the Veteran's exacerbated PTSD symptoms, including severe panic attacks, anxiety, flashbacks, anger, fainting, shock, and depression, render him unable to care for many routine and emergent medical tasks.  She stated that she provides him with daily care when at home or traveling,  including helping him in and out of the bath, washing his body, dressing, preparing meals, monitoring water/food intake, administering medications, scheduling appointments and communicating with his doctors, performing ostomy cleaning and care, and providing calming techniques to assist him with these tasks. 

In an April 2015 Aid and Attendance/Housebound Form, the Veteran's physician reported that PTSD is the disability that restricts his activities and functions.  The Veteran is unable to prepare his own meals and that he needs assistance in bathing and tending to other hygiene needs.  The physician also reported that the Veteran consistently presents as mildly hypomanic with mildly pressure speech, tangential thoughts and a notably anxious affect and has a consistent disorganized thinking, which affects his ability to perform self-care.  The Veteran is able to leave the home if accompanied by his wife so she can assist with care. 

In an August 2015 Disability Benefits Questionnaire, a VA psychiatrist determined that the Veteran's colostomy needs are further exacerbated by his psychiatric symptoms.  The examiner explained that symptoms of PTSD and other psychiatric conditions are well known to be exacerbated by other co-occurring medical conditions and various pain conditions.  He further indicated that the Veteran has chronic psychiatric conditions with mood swings, frustration, irritability, anger issues, impaired focus and concentration, and chronic fatigue, which would impair his ability to perform his daily routine, including personal hygiene, personal grooming, domestic chores, and usual activities of daily life, including his colostomy care.

The Board acknowledges that the evidence does not establish that the Veteran needs assistance in all of the activities indicated in the regulation and that the record, including the January 2014 and April 2015 Aid and Attendance/Housebound Forms, document other serious, nonservice-connected health conditions.  However, in light of the August 2015 VA examiner's finding that the Veteran did require, as a result of his service-connected PTSD, aid and attendance to accomplish at least some of the relevant activities-a finding that is supported by observations made by the Veteran's primary care physician and mental health nurse practitioner, and statements submitted by his wife-the Board finds that the evidence relevant to this claim is in equipoise.  Accordingly, entitlement to SMC based on the need for aid and attendance of another person is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102.  

The Board notes that the above finding renders the question of whether the Veteran is entitled to SMC at the housebound rate moot, as SMC based on the need for aid and attendance is the greater monetary benefit.  Compare 38 U.S.C. § 1114(l) with 1114(s).


ORDER

SMC based on the need for aid and attendance of another person is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


